DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 22-31 are pending and examined in the instant Office action.

Information Disclosure Statements
The IDS that has been filed has been considered.

Claim Objections
Claim 22 is objected to because of the following informalities:
Line 15 of claim 22 recites “plurality analytes” which should recite “plurality of analytes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites that a plurality of analytes corresponds with a plurality of respiratory viral pathogens.  It is unclear as to the metes and bounds of this correspondence.  For example, it is unclear whether one analytes corresponds with one respiratory viral pathogen or two analytes corresponds with one respiratory pathogen.  For the purpose of examination, it is interpreted that any ratio of correspondence of analytes to pathogens meets this limitation of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

35 U.S.C. 103 Rejection #1:
Claims 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han et al. [Nature Biotechnology, volume 19, 2001, pages 631-635; on IDS] in view of Scallon [US PGPUB 2004/0248082 A1].
Claim 22 is drawn to a method of unambiguously detecting any unique combination of presence or absence of a plurality of analytes corresponding with a plurality of respiratory viral pathogens.  The method comprises providing a sample from a subject comprising, or potentially comprising, the plurality of analytes.  The method comprises forming a mixture of the sample and hybridization probes.  At least one of the hybridization probes is configured to bind to at least one of the plurality of analytes corresponding with a respiratory viral pathogen.  The hybridization probes comprise at least one fluorophore and at most four fluorophores.  The method comprises exciting the at least one fluorophore to generate one or more signals if one or more of the plurality of analytes is present.  The one or more signals comprise at least one signal generated by excitement of the one or more fluorophores.  The method comprises measuring the one or more signals to generate a cumulative intensity measurement.  The cumulative intensity measurement corresponds to the presence of a unique combination of presence or absence of the plurality of analytes in the sample.  The method comprises determining whether the at least on of the plurality of analytes corresponds with the respiratory viral pathogen is present (in any unique combination of presence or absence) based on the cumulative intensity measurement.  The method does not require any step of immobilization of the plurality of polynucleotide analytes or mass spectrometry.
Claim 23 is further limiting wherein the respiratory viral pathogen is selected from influenza virus or RSV.
Claim 24 is further limiting wherein the plurality of analytes are derived from at least three respiratory viral pathogens.
	The document of Han et al. studies quantum dot tagged microbeads for multiplexed optical coding of biomolecules [title].  Figure 5 on page 634 of Han et al. illustrates three different polynucleotide analytes labeled with three different combinations of three different fluorophores.  The bottom three polynucleotide analytes are hybridized to complementary polynucleotide probes.  When the sample undergo spectroscopy, the optical code on the right panel of the figure is the cumulative measurement of the presence/absence combination of fluorophores and each of the three polynucleotide analytes.  The technique of Han et al. does not involve immobilization or mass spectrometry.
	Han et al. does not teach identifying respiratory viral pathogens.
	The document of Scallon studies analytes that encode RSV [abstract].  The figures of Scallon illustrates a subset of these analytes.  Paragraph 177 of Scallon teaches at least three respiratory viral pathogens comprising influenza virus.

	It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the assay of Han et al. by use of analytes corresponding to the respiratory viral pathogens of Scallon wherein the motivation would have been that the respiratory viral pathogens give a physiological application to the empirical assay of Han et al. [abstract and paragraph 177 of Scallon].

35 U.S.C. 103 Rejection #2:
Claims 25-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han et al. in view of Scallon as applied to claims 22-24 above, in further view of Craig et al. [Nucleic Acids Research, volume 18, 1990, pages 2653-2660; on IDS].
Claims 25 and 26 are further limiting wherein the analytes are comprise at least five and seven analytes, respectively.
Han et al. Scallon make obvious using combinatorial hybridization and fluorophore labeling to identify presence/absence patterns of polynucleotide analytes from respiratory viral pathogens, as discussed above.
Han et al. and Scallon do not teach at least five or seven analytes.
The document of Craig et al. studies ordering of cosmid clones in HSV-I genome using fingerprinting by hybridization [title].  Figure 1 of Craig et al. lists the 22 analytes used to identify the isomer of HSV-1 genome.
	It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the labeling to identify respiratory viral pathogens of Han et al. and Scallon by use of the 22 analytes of Craig et al. wherein the motivation would have been that 22 analytes gives more complete coverage of the HSV-I genome [Figure 5 of Craig et al.].  There would have been a reasonable expectation of success in combining Scallon and Craig et al. because both studies are analogously applicable to identifying viruses using analytes.

35 U.S.C. 103 Rejection #3:
Claims 27-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han et al. in view of Scallon as applied to claims 22-24 above, in further view of Miller et al. [US PGPUB 2011/0183884 A1].
Claims 27-31 recite taking a bodily fluid as sample, determining through the presence of analyte the presence of a respiratory viral pathogen, and making a clinical decision to treat the patient with an anti-viral drug if the pathogen is present.
Han et al. Scallon make obvious using combinatorial hybridization and fluorophore labeling to identify presence/absence patterns of polynucleotide analytes from respiratory viral pathogens, as discussed above.
Han et al. and Scallon do not teach diagnosis and treatment of the disease caused by the pathogen.
The document of Miller et al. studies antiviral peptides for kinase inhibition [title].  Paragraphs 39-40 in Example 3 of Miller et al. teach diagnosing the presence of influenza in a blood sample and treated the patient with an antiviral drug.
	It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the labeling to identify respiratory viral pathogens of Han et al. and Scallon by use of the diagnosis and treatment of canine influenza of Miller et al. wherein the motivation would have been that anti-viral drugs solve a health problem caused by the presence of respiratory viral pathogens [Example 3 of Miller et al.].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting Rejection #1:
Claims 22 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6, respectively, of U.S. Patent No. 10,068,051 B2 [on IDS] in view of Scallon.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to combinatorial manner of identifying the contents of mixtures of polynucleotide analytes without immobilization or mass spectrometry.
The claims of ‘051 do not teach applying the analysis to respiratory viral pathogens.
The document of Scallon studies analytes that encode RSV [abstract].  The figures of Scallon illustrates a subset of these analytes.  Paragraph 177 of Scallon teaches at least three respiratory viral pathogens comprising influenza virus.
	It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the assay of the claims of ‘051 by use of analytes corresponding to the respiratory viral pathogens of Scallon wherein the motivation would have been that the respiratory viral pathogens give a physiological application to the empirical assay of Han et al. [abstract and paragraph 177 of Scallon].

Double Patenting Rejection #2:
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, of U.S. Patent No. 10,770,170 B2 [on IDS] in view of Scallon.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to combinatorial manner of identifying the contents of mixtures of polynucleotide analytes without immobilization or mass spectrometry.
The claim of ‘170 do not teach applying the analysis to respiratory viral pathogens.
The document of Scallon studies analytes that encode RSV [abstract].  The figures of Scallon illustrates a subset of these analytes.  Paragraph 177 of Scallon teaches at least three respiratory viral pathogens comprising influenza virus.
	It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the assay of the claim of ‘170 by use of analytes corresponding to the respiratory viral pathogens of Scallon wherein the motivation would have been that the respiratory viral pathogens give a physiological application to the empirical assay of Han et al. [abstract and paragraph 177 of Scallon].

Related Prior Art
	The study of Wang et al. [Journal of the American Chemical Society, volume 127, 2005, pages 15664-15665; on IDS] studies attaching molecular beacons to oligonucleotides.  However, Wang et al. does not teach the assay recited in the claims.
	The document of Tyagi et al. [Nature Biotechnology, volume 18, 2000, pages 1191-1196; on IDS] also studies using molecular beacons to identify analytes.  However, Tyagi et al. does not teach the assay recited in the claims.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1672                                                                                                                                                                                             	20 November 2022